Exhibit 10.1

June 25, 2014

Mr. David A.B. Brown

379 Main Street

Winchester, MA 01890-2923

Dear David:

We are pleased to confirm our offer of employment with Layne Christensen Company
(the “Company”). Effective as of June 25, 2014, you would assume the position of
the Company’s President and Chief Executive Officer. The details of our offer
are outlined below:

1. Compensation

a. Salary & Vacation. Your annual salary will be Five Hundred Fifty Thousand
Dollars ($550,000) during the period that you are serving as President and Chief
Executive Officer and will be paid in accordance with the Company’s normal
payroll procedures. You will be entitled to four weeks of paid vacation.

b. Equity Grant. You will receive a non-qualified stock option under the
Company’s 2006 Equity Incentive Plan (the “Equity Plan”) for the purchase of
that number of shares of common stock determined by dividing $275,000 by the
value of such option determined by the Company’s option pricing model as of
June 25, 2014 (the date of grant), with an exercise price per share equal to the
Fair Market Value (as defined in the Equity Plan) of a share of the Company’s
common stock as of June 25, 2014 and that will vest upon the earlier of (i) one
year of service (after the date hereof) on the Board or as the President and
Chief Executive Officer of the Company or (ii) the hiring of a successor
President and Chief Executive Officer; provided that you are the President and
Chief Executive Officer or a director on the vesting date. In accordance with
the terms of the Equity Plan, if a Change in Control (as defined in the Equity
Plan) occurs, the stock option will become fully vested. The stock option
agreement relating to the stock option will be on the form previously approved
by the Board of Directors.

c. Eligibility for Participation in Other Benefit Plans. To the extent that
(a) you are eligible under the general provisions thereof (including without
limitation, any plan provision providing for participation to be limited to
persons who were employees of the Company or certain of its subsidiaries prior
to a specific point in time) and (b) the Company maintains such plan or program
for the benefit of other executives at your level, and so long as you are an
employee of the Company at the time of the adoption of the plan or program, you
shall be eligible to participate in the Company’s retirement plans, health
plans, and other employee and executive benefit plans as sponsored by the
Company from time to time. The terms of these plans shall be determined by the
Company or as thereafter amended. Any grants or awards made in accordance with
these plans shall be governed by the terms of the applicable plans and the grant
or award agreement provided to you at the time of issuance.



--------------------------------------------------------------------------------

d. No Other Financial Commitments. Other than as expressly stated, you
acknowledge that the Company has not extended to you any further bonus or
incentive-related commitments, including without limitation participation in any
cash incentive bonus plans. You further acknowledge and understand that with
regard to all future bonus-related commitments, to be effective and binding on
the Company, these commitments must be expressly and specifically agreed to in
writing, and signed by an authorized officer of the Company.

e. Payments Subject to Withholdings & Deductions. The amount of any payment made
to you by the Company under the terms of this letter will be reduced by any
required withholdings and other authorized employee deductions as may be
required by law or as you have elected under the applicable benefit plans.

f. Temporary Housing. You will be required to work from the Company’s corporate
headquarters in The Woodlands, Texas. The Company will reimburse you for
reasonable temporary housing expenses that you may incur in the Houston area
during your service as President and Chief Executive Officer. The Company will
also reimburse you for the costs associated with reasonable commuting expenses
between Houston, Texas and your personal residence during your service as
President and Chief Executive Officer.

g. Reimbursement of Business Expenses. In addition to the above-noted expenses
relating to temporary housing and commuting, you will be promptly reimbursed for
all reasonable, ordinary and necessary travel, entertainment and other
business-related expenses that you incur in performing your duties for the
Company, in accordance with the policies and procedures that we have in place
from time to time and provided that you properly account for such expenses in
accordance with federal, state and local tax requirements.

2. Other Terms & Conditions.

a. Employment At Will. The terms of this letter do not imply employment for any
specific period of time. Rather, your employment is at will. You have the right
to terminate your employment at any time with or without cause or notice, unless
it is otherwise required as stated herein, and the Company reserves for itself
an equal right, subject to the terms of this letter.

b. Acknowledgement of Officer of Publicly Traded Company. If you accept the
position being offered, you will become an executive officer of a publicly
traded company. The Company’s legal counsel will make all necessary securities
and compliance filings on your behalf, subject to your input and approval, at
the Company’s cost. In addition, the Company will be required to publicly
disclose information regarding your compensation and other terms of your
employment in its securities filings.

c. Company Policies and Procedures. You hereby agree that, effective from and
after the start date of your employment, you will adhere to the Company’s
policies and procedures applicable to all employees generally, and/or applicable
to your position and function within the Company. Upon commencement of your
employment, you will be required to execute the Company’s standard forms and
acknowledgements generally. These policies and procedures, which you will
receive in the context of your orientation, address, among other things, outside
employment limitations, arbitration of disputes, compliance rules and
regulations, Code of Conduct and Ethics, insider trading, Foreign Corrupt
Practices Act, equal employment opportunity and sexual harassment and
information security policies. You should fully familiarize yourself with these
policies and procedures as they pertain to your employment. The Company reserves
its full discretion to change or modify its policies and procedures, or to
adopt/implement new policies.

 

2



--------------------------------------------------------------------------------

d. Claw Back Provisions. As an executive officer of the Company, you will be
subject to any incentive compensation recoupment policy adopted by the Company.

This letter and the attachments referenced herein constitute the complete
understanding between you and the Company concerning the subject matter(s)
addressed, and they supersede any prior oral or written understanding regarding
the terms and conditions of your employment with the Company. No oral
modifications to the commitments made herein shall be valid. Any changes to
these must be in writing and signed by you and an authorized representative of
the Company.

If you are still serving as President and Chief Executive Officer after June 30,
2015, the Board will re-evaluate your compensation arrangements at that time.

To indicate your acceptance of the Company’s offer, please sign and date this
letter in the space provided below and return it to the Company. A duplicate
original is enclosed for your records.

Sincerely,

Steve F. Crooke

Senior Vice President—General Counsel

Accepted and agreed to this 25th day of June, 2014.

 

/s/ David A.B. Brown

David A.B. Brown

 

3